Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 19 has been amended to read: “The method as claimed in claim 17, furthermore comprising the following steps, in particular in particular before step c):
e)    inserting a lining tube into the line, wherein the lining tube comprises at least one layer that is curable and/or cures as a result of an activation, an outer film arranged on the exterior around the curable layer, and a temperature measuring device arranged between the curable layer and the outer film;
f)    introducing the device into the lining tube;
g)    expanding the lining tube, in particular by means of a fluid, preferably compressed air, such that the lining tube bears against the inner wall of the line.


Allowable Subject Matter
Claims 1-20 are allowed.
the invention is a device for curing resin-impregnated lining tubes with high-energy radiation, comprising at least one radiation source for generating high-energy radiation and at least one power control device for regulating the electrical power output to the at least one radiation source, wherein at least one setpoint parameter representative of the desired electrical power consumption by the radiation source is settable or set at the power control device, and the actual power consumed by the at least one radiation source is measured by a measuring device and is permanently compared with the setpoint parameter, wherein, in the case where the setpoint parameter is undershot, the power control device increases the power output and, in the case where the setpoint parameter is exceeded, the power output is reduced, and wherein the actual power output of the power control device can deviate from the predefined setpoint parameter, such that the actual power of the radiation source corresponds to the setpoint parameter.

Wind (WO 2014/114572), Braun (WO 2008/055366) and Richartz (EP 2088837) teach a device for curing resin-impregnated lining tubes with high-energy radiation, comprising at least one radiation source for generating high-energy radiation and at least one power control device for regulating the electrical power output to the at least one radiation source. The references do not teach wherein at least one setpoint parameter representative of the desired electrical power consumption by the radiation source is settable or set at the power control device, and the actual power consumed by the at least one radiation source is measured by a measuring device and is permanently 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW HOOVER/Examiner, Art Unit 1748             
              /JACOB T MINSKEY/              Primary Examiner, Art Unit 1748